Title: To James Madison from William Kirkpatrick, 22 April 1802 (Abstract)
From: Kirkpatrick, William
To: Madison, James


22 April 1802, Málaga. Transmits duplicate of his letter of 9 Feb. Reports arrival of Enterprize and its departure for Malta. Essex continues to blockade Tripolitan cruiser at Gibraltar. Has received information that Philadelphia had arrived at Leghorn to convoy ships to Marseilles, Barcelona, Alicante, and Málaga. Plague has broken out at Oran, Arzew, and Er Rif; ships arriving from those places are turned away without communication. Good health prevails “in this City, and the Adjacent Country.” Quarantine law continues unchanged “since the regulation mentioned in my last”: those ships with a bill of health signed by the Spanish consul in the originating port are allowed entry; others are “kept in Observation” ten to twenty days.
 

   
   RC (DNA: RG 59, CD, Málaga, vol. 1). 2 pp. An extract regarding the status of the quarantine law appeared in the National Intelligencer on 16 July 1802.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:452.



   
   A full transcription of this document has been added to the digital edition.

